Citation Nr: 0713274	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  05-10 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status post acromioclavicular joint separation of the left 
shoulder.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from February 1995 to June 
2002. 

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
July 2003 rating determination by the above Regional Office 
(RO), wherein the RO granted service connection for the left 
shoulder disability and assigned a noncompensable rating, 
effective June 2, 2002.

In March 2005, the RO increased the disability rating for the 
left shoulder to 10 percent, effective June 2, 2002. 


FINDING OF FACT

Since service connection has been in effect, the veteran's 
left (minor) shoulder disability has been manifested by pain, 
including pain on use, with motion above shoulder level, but 
without dislocation or nonunion of the clavicle or scapula.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent for acromioclavicular joint separation 
of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71 Diagnostic 
Codes (DCs) 5201-5203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a July 2003 rating action, service connection was granted 
for status post acromioclavicular separation of the left 
shoulder.  Service connection was based upon service medical 
records (SMRs) which showed treatment for left shoulder 
injury.  A noncompensable evaluation was assigned under DC 
5201, effective June 2, 2002.  The veteran appealed the 
initial evaluation assigned.  

In February 2005 the veteran underwent VA examination.  At 
that time his history of left shoulder injury diagnosed as 
grade II acromioclavicular separation was noted.  He 
reportedly was employed as a mechanic on heavy 18-wheel 
vehicles.  He complained of pain and weakness on lifting 
objects overhead with his left upper extremity.  Repetitive 
motion and flare-ups did not cause additional limitation in 
range of motion, but five repetitions of his range of motion 
did cause weakness in abduction and forward flexion of the 
left shoulder of 4 out of 5.  His internal and external 
rotator cuff muscles were 5/5 bilaterally.  Range of motion 
testing showed forward flexion and abduction to 180 degrees.  
Posterior extension was to minus 30 degrees with mild pain 
and against resistance he had pain of 5/10 at 80 degrees of 
abduction.  Rotation was to 45 degrees bilaterally with pain.  
X-rays of the left shoulder were negative.  The diagnosis was 
acromioclavicular separation with left shoulder strain, 
weakness and fatigue after repetitive motion.  

In March 2005, the RO increased the disability rating for the 
left shoulder to 10 percent, effective June 2, 2002.  

In November 2006, the veteran underwent another examination 
through QTC Medical Services.  He complained of constant 
weakness, morning stiffness, giving way, lack of endurance 
and popping.  He has pain twice daily lasting 30 minutes and 
described it has burning in nature and aching at level of 
7/10.  The pain is elicited by physical activity and relieved 
by rest and medication.  His condition did cause 
incapacitation and he did not have any prosthetic implants of 
the joint.  The veteran was unable to run more than a mile, 
lift more than 50 pounds or support his own body weight.  He 
is right hand dominant.  

On examination the left shoulder showed signs of tenderness.  
On range of motion testing, forward elevation of the left 
shoulder was to 170 degrees with pain and abduction was to 
170.  Rotation was to 90 degrees bilaterally.  After 
repetitive use joint function was additionally limited by 
pain, fatigue, weakness, and lack of endurance with pain as 
the major functional impact.  The above additionally limited 
the joint function by 0 degrees.  X-rays of the left shoulder 
were within normal limits.  The clinical impression was 
status post left shoulder acromioclavicular joint separation.  
The examiner noted that the subjective factors were history 
and pain as reported by the veteran.  The objective factors 
were physical examination findings of decreased range of 
motion with negative X-ray findings.  The examiner noted the 
veteran was unable to carry heavy equipment with the left arm 
and is awakened by pain several times during the night and 
feels tired during the day.  She concluded that the effect of 
the veteran's condition on his usual occupation and daily 
activities was minimal.  


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disabilities of the shoulder and arm are rated under DCs 5200 
through 5203.  38 C.F.R. § 4.71a (2006).  Normal ranges of 
upper extremity motion are defined by VA regulation as 
follows: forward elevation (flexion) from zero to 180 
degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  Lifting the arm to shoulder 
level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I.

Under DC 5201 limitation of motion of the major or minor arm 
at shoulder level warrants a 20 percent disability rating.  
Limitation of motion of the minor arm midway between the side 
and shoulder level also warrants a 20 percent rating.  When 
motion is limited to 25 degrees from the side, a 30 percent 
rating is warranted for the minor arm.  See 38 C.F.R. § 4.71.

Under DC 5203, for impairment of the clavicle or scapula in 
the major or minor arm, a 10 percent rating is granted for 
malunion or nonunion without loose movement; a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation.  See 38 C.F.R. § 4.71.

The record reveals very little clinical data to support a 
finding of more than minimal symptomatology associated with 
the veteran's left shoulder disability.  There has been no 
objective evidence of active pathology or abnormality, 
including arthritis, internal derangement, or significant 
limitation of motion.  He has not had any surgery and the 
left shoulder disability is not so severe as to necessitate 
the use of braces or other special devices.  Moreover, when 
the veteran underwent QTC examination in 2006, he achieved 
almost full range of motion with 170 degrees of abduction and 
170 degrees of forward flexion.  Range of motion was 
essentially normal in 2005, too.

Although the veteran is currently rated under DC 5203, he 
does not demonstrate malunion or nonunion with or without 
loose movement of the clavicle or scapula.  Rather, it 
appears that he was assigned a 10 percent rating under DC 
5203 analogously because he did not meet the criteria for the 
20 percent rating based on limitation of motion under DC 
5201.  In order to be entitled to an evaluation in excess of 
10 percent, limitation of motion of the arm must be to no 
more than shoulder level.  This has not been demonstrated.  

The Board concludes that a 10 percent rating is the highest 
evaluation warranted.  This contemplates, based on the 
available evidence any functional impairment due to factors 
such as pain, weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  See 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this case, there 
is evidence of painful motion, weakness, and fatigue, which 
could further limit functional ability during flare-ups.  
However, neither the veteran nor the examiner established 
that pain or flare-ups result in functional loss that would 
equate to limit motion of the left shoulder to shoulder 
level.  Although the effect of the veteran's pain must be 
considered when making a rating determination, under the 
circumstances of this case the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 
10 Vet.App. 194 (1997).

The Board also finds that no other diagnostic code pertaining 
to the shoulder would provide any higher disability 
evaluation.  There is no evidence of ankylosis of the 
scapulohumeral articulation or impairment of the humerus 
related to the service-connected left shoulder disability, as 
contemplated by DCs 5200 and 5202.  Accordingly, there is no 
basis for an increased rating.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extra-
schedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this regard, the Board finds that there has 
been no contention or showing by the veteran that his 
service-connected left shoulder injury residuals have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in June 2003 and March 2006, the RO informed 
the veteran of its duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  These letters informed him that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send any other 
medical records supporting his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  More recently, in a January 2007 
SSOC, he was provided with an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
questions are moot.




ORDER

An initial evaluation in excess of 10 percent for status post 
acromioclavicular joint separation of the left shoulder is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


